DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 69 and 70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/09/2021.
Applicant’s election without traverse of claims 1, 2, and 53-68 in the reply filed on 03/09/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “oxidation component” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner’s note: It is unclear if the oxidation component is the same as the oxidation apparatus 2 shown in the figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 53-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 1 and 53, the claim states “each of the sections.” It is unclear if there are multiples of certain sections of if this is just referring to the single concentration, absorption, and particulate section mentioned. 
Referring to claim 2, it states an element disposed with in the absorption section but also states “the element configured to allow only gas to pass.” This is unclear which element it is referring to as there is also “an element” in claim 1. It is suggested to remove “the element.” 
Referring to claims 53, 54, and 59-68, the claims state that the flue gas flows through the absorption tower, the oxidation component, the absorption circulation system, and the washing circulation system. However the specification only teaches in [0122] that it flows through the tower. There is no oxidation component, only oxidation apparatus 2, of which the flue gas does not flow through. The absorption circulation liquid is fed into the oxidation apparatus. There is no spray for the oxidation 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 53, 54, and 59-65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20180264402, hereinafter referred to as Luo.
Referring to claim 1, Luo teaches in figure 1 an apparatus for ammonia-based desulfurization (abstract teaches use of ammonia based liquid spray to remove sulfur from gas) comprising; 
an absorption tower (tower 1); 
an oxidation component (oxidation chamber 8 made to recirculate and generate ammonia bearing liquid for removal of sulfir; [0096]); 
an absorption circulation system (oxidation system II recirculates the ammonia bearing liquid; [0096]); and 
a washing circulation system (non oxidizing liquid 22 is fed through conduit 34a and back; [0090] and figure 1 shows the liquid circulating to and from 22 with the arrows along the lines); wherein: 
the absorption tower includes, sequentially, in an upward direction: a concentration section; an absorption section; and, a particulate control section (concentration section 11, absorption section 3, particulate control section 5); 

an element disposed between the absorption section and the concentration section allows only gas to pass (liquid vapor separator 9; [0089]); 
an element disposed between the particulate control section and the absorption section allows only gas to pass (liquid vapor separator 9; [0089]); and 
the apparatus is configured to direct a flow a flue gas upward through the sections of the absorption tower ([0016] teaches that the exhaust gas can be flue gas. [0114] teaches that raw flue gas enters through 7 at the bottom and [0119] teaches that clean flue gas exits through 13 at the top).
Referring to claims 53, 54, and 59-65, these appear to be method steps. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2, 55-58, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo.
Referring to claim 2, Luo does not explicitly state the absorption section includes: a first stage; a second stage; and an element disposed within the absorption section between the first stage and the second stage, the element configured to allow only gas to pass; the absorption circulation system includes: a first-stage absorption circulation tank connected with an inlet port of the first stage and an outlet port of the first stage to form a first fluid circuit; and a second-stage absorption circulation tank connected with an inlet port of the second stage and an outlet port of the second stage to form a second fluid circuit, the second fluid circuit being independent of the first fluid circuit.
Luo does teach a first absorption section 3 with an element that only allows gas to pass (separator 9) with a circulation tank (II) connected to an inlet of the stage (see line 32) and a line connected with an outlet (see line leaving the tower 1 right above separator 9).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a second separator stage 
Referring to claim 55, Luo teaches in figure 1 ammonia-bearing absorbent is added to absorption circulation liquid in the concentration section (ammonia materials may be fed directly into pre washing section 11; [0106]).
Referring to claim 56, Luo teaches in figure 1 ammonia-bearing absorbent is added to absorption circulation liquid in the first-stage absorption circulation tank (ammonia materials may be fed directly into oxidation system II; [0106]).
Referring to claim 57, Luo teaches in figure 1 ammonia-bearing absorbent is added to absorption circulation liquid in the second-stage absorption circulation tank (ammonia materials may be fed directly into oxidation system II; [0106]). Since Luo teaches the first absorption stage has this, having a duplicate of the first stage would mean the duplicate stage would also have this.
Referring to claim 58, Luo teaches in figure 1 ammonia-bearing absorbent is added to absorption circulation liquid in the oxidation 
Referring to claim 66, these appear to be method steps. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Claims 67 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of US20110052453, hereinafter referred to as McLarnon.
Referring to claim 67, Luo does not explicitly teach a carbon capture device. 
McLarnon teaches an analogous art of desulfurizing flue gas followed by CO2 capture in figure 2. 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a carbon capture device as taught by McLarnon in the device of Luo as McLarnon teaches in the abstract, [0001]-[0003], and [0028] that CO2 emissions from flue gas needs to be regulated.
Referring to claim 68, McLarnon teaches in figure 2 the carbon capture device (CO2 scrubbing) is after the flue gas is desulfurized ([0003] 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        




/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        03/19/2021